Citation Nr: 0516791	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-02 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
prior to May 27, 2003, for post traumatic stress disorder, 
and in excess of 50 percent for post traumatic stress 
disorder thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 30 percent for his service-connected post traumatic stress 
disorder.  He responded by filing a June 2001 Notice of 
Disagreement, and was sent a January 2003 Statement of the 
Case.  He then filed a February 2003 VA Form 9, perfecting 
his appeal of this issue.  In May 2005, he testified at a 
personal hearing before the undersigned Veterans Law Judge.  

In an April 2004 action, the RO awarded the veteran a higher 
rating of 50 percent, effective from May 27, 2003.  However, 
because there has been no clearly expressed intent on the 
part of the veteran to limit his appeal to entitlement to a 
specified disability rating, the VA is required to consider 
entitlement to all available ratings for that disability.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, this issue 
remains in appellate status.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  According to the medical evidence of record, the 
veteran's post traumatic stress disorder renders him 
unemployable.  


CONCLUSION OF LAW

The criteria for the award of a total (100 percent) rating 
for the veteran's post traumatic stress disorder have been 
met for all periods of time since the pendency of this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  

The veteran seeks an increased rating for his service-
connected post traumatic stress disorder.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

The veteran's post traumatic stress disorder is currently 
rated under Diagnostic Code 9411, which in turn refers to the 
General Rating Formula for Mental Disorders.  Under this 
Formula, a 50 percent rating is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

According to the evidence of record, the veteran has received 
extensive VA psychiatric treatment for his post traumatic 
stress disorder.  Clinical records since 2000 describe the 
veteran's post traumatic stress disorder as both severe and 
chronic on several occasions, and note such symptoms as 
social isolation, hypervigilance, and a depressed mood.  
Several recent extended periods of VA hospitalization are of 
record, including from September to October 2000, from 
December 2000 to January 2001, from May to August 2001, and 
from August to September 2001.  At time of the original 
rating decision, the veteran held a full-time job, but stated 
he had difficulty maintaining employment secondary to 
interpersonal conflicts with supervisors and co-workers.  He 
went from full- to part-time employment in 2002, and left his 
part-time job in 2003.  Several treatment summaries have been 
received from C.R., R.N.C., the veteran's counseling 
therapist.  In these statements, C.R. noted the veteran's 
symptoms of depression, despair, and social isolation.  In 
November 2002, his symptoms were characterized as "chronic 
and debilitating", and in June 2003 C.R. stated the veteran 
was "unemployable" secondary to his post traumatic stress 
disorder.  In May 2003, another VA counselor, S.F.B., R.N., 
M.S.N., stated it was "unlikely" the veteran would be 
employable in the near future, due to his psychiatric 
symptoms.  On his most recent VA psychiatric examination, in 
June 2004, it was noted the veteran would have "great 
difficulty maintaining employment" and would likely "get 
fired or quit" if he did find a job.  

Recent GAF (Global Assessment of Functioning) scores ranged 
from a low of 39 in August 2001 to a high of 55 in October 
2000.  A GAF score of 31 to 40 signifies some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., where a depressed man 
avoids friends, neglects family, and is not able to work).  
See American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorder (DSM-IV), (4th ed.).  
Based on the various medical opinions indicated the extreme 
difficulty the veteran would experience in obtaining and 
maintaining gainful employment, and in light of 38 C.F.R. 
§§ 4.3 and 4.7, the Board finds a 100 percent rating is 
warranted based on the veteran's total occupational 
impairment.  No contrary evidence indicating the veteran is 
employable despite his post traumatic stress disorder is of 
record.  

Because the veteran's post traumatic stress disorder results 
in total occupational impairment, a total (100 percent) 
rating is warranted.  Additionally, because the veteran has 
experienced this degree of impairment and required frequent 
inpatient treatment since before May 27, 2003, a total rating 
is warranted for the period both before and after that date.  


ORDER

Entitlement to a total (100 percent) rating for the veteran's 
post traumatic stress disorder is granted for all time 
periods during the pendency of this appeal.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


